19-23257-shl           Doc 33        Filed 02/05/20 Entered 02/05/20 16:56:53                            Main Document
                                                   Pg 1 of 1
                                                                                                         Partners
                                                                                                         Mark R. Knuckles
                                                                                                         Richard F. Komosinski
565 Taxter Road, Suite 590| Elmsford, New York 10523                                                     Jordan J. Manfro
Tel (914) 345-3020 | eFax (914) 992-9154 | www.kkmllp.com
                                                                                                         Ernest A. Yazzetti, Jr., Esq.
                                                                                                         Associate Attorney
                                                                                                         (914) 345-3020, ext. 364
                                                                                                         ey@kkmllp.com


                                                                               February 5, 2020
VIA ECF
Judge Sean H. Lane
US Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                   Re:       In re: Michele Foley
                             Case No: 19-23257-shl
Dear Judge Lane:

         This office represents SN Servicing Corporation, as servicer for MCH Sub I, LLC, a secured creditor,
in the above-referenced matter. Please allow this letter to serve as a status update as to the pending Motion for
Relief from Stay with In Rem Relief and Adequate Protection payments.

         On August 16, 2019, our office filed a Motion for Relief from Stay with In Rem Relief (ECF Docket
No. 15), returnable September 11, 2019. At that hearing, monthly adequate protection payments in the amount
of $4,352.74 were to begin October 1, 2019 and thereafter. An Order directing same was entered on September
19, 2019 (ECF Docket No. 20). Further, Debtor’s counsel was to proceed with efforts to void judgment liens
and to then proceed with the sale of the property.

         On December 11, 2019, a status hearing was held whereby we advised that the October adequate
protection payment was received, but November and December payments were still outstanding. The matter
was adjourned to February 12, 2020 for proof of payment and further status as to Debtor’s efforts to sell the
property.

         As of the filing of this letter, SN has advised that it has not received any additional adequate
protection payments since October. Further, we have not received any update as to Counsel’s efforts to
proceed with the above. Thus, we respectfully renew our request to have the Motion for Relief from Stay
granted with In Rem Relief.

         If there are any questions, please do not hesitate to contact our office.

                                                            Respectfully,
                                                            Knuckles, Komosinski & Manfro, LLP

                                                            /s/ Ernest A. Yazzetti, Jr., Esq.
                                                            Ernest A. Yazzetti, Jr., Esq.
                                                            Counsel for SN Servicing Corporation, as servicer for
                                                            MCH Sub I, LLC
cc:      All counsel - VIA ECF

New Jersey Office 50 Tice Boulevard, Suite 183| Woodcliff Lake, NJ 07677 | Tel (201) 391-0370 | eFax (201) 781-6744
